UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6747



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TREVOR LITTLE, a/k/a Tragedy, a/k/a Trag,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
District Judge. (CR-95-198)


Submitted:   July 10, 2003                  Decided:   July 17, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Trevor Little, Appellant Pro Se.     Kasey Warner, United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Trevor Little appeals the district court’s order accepting the

recommendation of the magistrate judge and denying his motions for

correction or reduction of sentence pursuant to Fed. R. Crim. P.

35.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. See United States v. Little, No. CR-95-198 (S.D.W. Va. Apr.

24, 2003).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2